The defendant Susan Oygard’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 395 (AC 8672), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that an appellant’s failure to file a zoning appeal within the thirty day time limit provided in General Statutes § 8-7 deprives a zoning board of appeals of subject matter jurisdiction to hear the appeal?
“2. If the answer to question (1) is yes, did the Appellate Court properly conclude that, under the circumstances of this case, Oygard’s appeal was untimely?”